Citation Nr: 1014952	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO. 08-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for prostatitis.

5. Entitlement to service connection for memory loss.

6. Entitlement to service connection for stress.

7. Entitlement to an initial rating in excess of 30 percent 
for major depression.

8. Entitlement to an initial rating in excess of 10 percent 
for bulging annulus with annular tear at L4-L5.

9. Entitlement to an initial rating in excess of 10 percent 
for a right wrist condition.


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from December 1984 through 
December 1987, and from January 2003 through January 2007, 
with additional periods of reserve service. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issues of entitlement to service connection for 
prostatitis, entitlement to an initial rating in excess of 10 
percent for bulging annulus with annular tear at L4-L5, and 
entitlement to an initial rating in excess of 10 percent for 
a right wrist condition, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for bilateral 
hearing loss was denied in November 1997, and an appeal was 
not perfected.

2. A July 2005 audiololgy report, a January 2006 Report of 
Medical Examination, and a March 2006 Physical Profile, none 
of which were of record at the time of the November 1997 
rating decision, show that the Veteran had hearing loss 
during his second period of active service.

3. There is no competent medical or lay evidence showing that 
the Veteran a current bilateral hearing loss disability as 
defined by VA regulation.

4. Competent medical evidence and credible lay evidence 
provided by the Veteran establish chronicity and continuity 
of symptoms of tinnitus, beginning in service and continuing 
to the present.

5. There is no evidence establishing that the Veteran has a 
current disability manifested by stress alone.

6. There is no evidence establishing that the Veteran has a 
current memory loss disability.

7. The Veteran's major depression is manifested by symptoms 
such as flattened affect with clear difficulty with impulse 
control and irritability, which impacts his social and 
occupational relationships, but not suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, or neglect of personal hygiene.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

2. The criteria for service connection for bilateral hearing 
loss are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.385 (2009).

3. The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2009).

4. The criteria for service connection for stress are not 
met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(2) (2009).

5. The criteria for service connection for memory loss are 
not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(2) 
(2009).

6. The criteria for a 50 percent initial rating for major 
depression are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Hearing Loss

The Veteran is seeking to reopen his claim for entitlement to 
service connection for bilateral hearing loss. A claim that 
has been denied, and not appealed, will not be reopened and 
considered on the same factual basis. 38 U.S.C.A. §§ 7104(b), 
7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). In this 
case, the Veteran was denied service connection for bilateral 
hearing loss by way of the November 1997 rating decision. The 
Veteran submitted a timely notice of disagreement with that 
decision in April 1998, but did not perfect the appeal 
following the May 1998 Statement of the Case (SOC). Thus, the 
November 1997 rating decision became final. The Veteran 
submitted a VA Form 21-526 in February 2007 attempting to 
reopen the claim.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was originally denied due to the 
absence of evidence showing hearing loss in service or after 
service. See November 1997 rating decision. Since the 
November 1997 denial, which was not effectively appealed, 
relevant evidence has been added to the claims folder. In 
particular, the Veteran served in an additional period of 
active duty between January 2003 and January 2007. The 
service treatment records from that period of service show 
issues relating to the Veteran's hearing. In July 2005, a 
report from the Audiology Clinics of Puerto Rico suggests 
some problems with the Veteran's hearing. Also, a January 
2006 Report of Medical Examination notes "auditory deficit 
bilaterally." And, in March 2006, a Permanent Physical 
Profile was issued noting "RT WRIST PAIN S/P FRACTURE & 
HEARING DEFICIT WITH TINNITUS."  

These records specifically address the basis of the last 
prior final decision with regard to the Veteran's claim. They 
establish the possibility that the Veteran had issues related 
to hearing loss during his second period of active duty. The 
evidence thereby relates to an unestablished fact necessary 
to substantiate the claim, and because this evidence was not 
in the claims folder at the time of the November 1997 rating 
decision, it is both new and material to the claim. 
Accordingly, the claim is reopened.

With regard to this claim, the Board is granting in full the 
benefit sought on appeal. Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Service Connection 

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999). The disability, while 
needing to have manifested in service, is not required to 
have been diagnosed during service. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Hearing Loss

The Veteran contends that he has a current hearing loss 
disability that was incurred during his period of active 
service. Under 38 C.F.R. § 3.385, medical evidence of hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

During the Veteran's most recent period of active service, he 
was noted as having hearing loss. A June 2005 Reference 
Audiogram shows the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
15
25
LEFT
30
30
40
30
35

Speech recognition percentages were not measured. 
Nonetheless, these findings do show right-sided hearing loss 
as defined by VA regulation.

Likewise, a January 2006 Report of Medical Examination 
recorded audiometry findings from October 2005, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
30
30
LEFT
20
25
30
20
20

Again, speech recognition percentages were not measured, but 
the findings show right-sided hearing loss as defined by VA 
regulation. A permanent profile was issued in March 2006 
noting a hearing deficit.

Since these in service instances, however, there has been no 
showing of a current hearing loss disability, as defined by 
VA regulation. In March 2007, the Veteran was afforded a VA 
audio examination. The Veteran reported difficulty hearing 
conversations in noisy environments. Pure tone thresholds, in 
decibels, at the time of the examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
25
25
LEFT
20
20
20
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

This is normal hearing, and not a hearing loss disability as 
defined by 38 C.F.R. § 3.385.

An April 2007 report from the Audiology Clinics of Puerto 
Rico notes "mild loss of hearing for purposes of 
communication" and "excellent discrimination ability." The 
findings, however, were based upon the 2005 reports, noted 
above. They were current conclusions based upon dated 
findings. Thus, this report cannot be used to show a current 
hearing loss disability.

In a July 2007 note from "Nursing Interventions," the 
Veteran is reported to have complained that his right ear 
"bothers him."  There is no mention of difficulty hearing, 
nor are there any audiological findings in this report.

While the findings in the Veteran's service treatment records 
show that he twice experienced right-sided hearing loss in 
service, there is no evidence in the several years since. An 
in-service incurrence is one element of service connection. 
However, without audiological findings establishing current 
hearing loss in accordance with VA regulation, service 
connection is not warranted. 

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The Veteran's claim is denied.




Tinnitus

The Veteran is also seeking to establish service connection 
for tinnitus. In addition to establishing service connection 
by way of the elements found in 38 C.F.R. § 3.303(a), service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic 
disease, manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307), and the Veteran presently has the same condition. 
Service connection may also be granted when a disease 
manifests itself during service (or during the presumptive 
period), albeit not in a chronic state, yet there is a 
showing of continuity of symptomatology after discharge with 
medical evidence relating the symptomatology to the Veteran's 
present condition. 38 C.F.R. § 3.303(b); 
see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this matter, the Board has reviewed the Veteran's service 
treatment records, and all available records since service.

The October 1997 VA examination reports notes that the 
Veteran has experienced ringing in his right year for "about 
the last 8 years." That notation places the onset of 
tinnitus in 1989, shortly following the Veteran's first 
active duty period and during the reserve service time.

Records of treatment during the Veteran's second period of 
active duty show complaints of tinnitus dated back to 1986, 
which is within the Veteran's first period of active service. 
See July 2005 report from Audiology Clinics of Puerto Rico 
and March 2006 Report of Medical History. The Veteran was 
given a permanent profile in March 2006 for medical 
conditions, to include tinnitus.

A March 2007 VA examiner reported that the Veteran currently 
experiences ringing noise in his right ear and that it began 
during his period of active service. The examiner went on to 
state that there is "no evidence of [an] audiological 
condition that will explain clinical tinnitus."  
Nonetheless, this report confirms the continuing existence of 
right-sided tinnitus in 2007.

An April 2007 nursing report again confirms current 
complaints of tinnitus ("he continues with the tinnitus") 
and shows that it began in 1996, which is in between the 
Veteran's two periods of active service.

Thus, the evidence of record, when examined as a whole, shows 
that the Veteran initially experiences symptoms of tinnitus 
in 1986, during his first period of active service, through 
the non-active periods and again during his second period of 
active service, ultimately leading to a permanent profile. He 
has also had the symptoms and disability confirmed since his 
discharge from active duty. See March 2007 VA examination 
report. The Board finds the Veteran provided sufficient lay 
evidence and competent medical evidence of continuous 
symptoms of tinnitus both during and since service. The Board 
notes that the Veteran is competent to report his own 
symptoms. See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007). This evidence is sufficient to grant service 
connection for tinnitus under 38 C.F.R. § 3.303(b). The 
Veteran's claim is granted.

Memory Loss

The Veteran is also seeking to establish service connection 
for memory loss. Again, in order for service connection to be 
warranted, the Veteran must show that he has a current 
disability. 38 C.F.R. § 3.303(a). The Board has reviewed the 
record in its entirety. There is no showing of a current 
memory loss disability. 

During a January 2007 post-deployment evaluation, the Veteran 
reported that he did experience difficulty remembering during 
his deployment. The Veteran's DD Form 214 shows that he was 
activated in support of Operation Enduring Freedom, but was 
not deployed to foreign soil.

During the April 2007 VA Mental Disorders examination, the 
Veteran exhibited normal remote, recent and immediate memory. 
The examiner noted that the Veteran "complains of forgetting 
things, but has no gross impairment."  No diagnosis was made 
related to any memory loss. The examiner diagnosed the major 
depression, discussed below, and specifically noted that "no 
other mental condition is diagnosed."  

The Veteran also reported memory loss at his April 2007 VA 
General Medical Examination, but that examiner simply 
referred the reader to the Mental Disorders examination.

The claims folder is otherwise devoid of evidence of any 
memory loss disability. The only evidence a current memory 
loss disability is the Veteran's claim. The Veteran's 
statements, however, are not competent evidence of current 
diagnoses, or connections to military service. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a current 
disability is required for service connection in this case. 
As noted above, no such evidence was recorded during VA 
examination and the reporting doctor specifically noted that 
the Veteran had normal remote, recent and intermediate 
memory, and that there was no gross impairment as to memory.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The Veteran's claim is denied.

Stress

The Veteran is also seeking to establish service connection 
for stress. Again, in order for service connection to be 
warranted, the Veteran must show that he has a current 
disability. 38 C.F.R. § 3.303(a). The Board has reviewed the 
record in its entirety. There is no showing of a disability 
manifested by stress alone. The Veteran is service connected 
for major depression, the rating of which is separately 
considered, below. He was afforded a VA examination to 
evaluate stress in April 2007. The examiner reported his 
affect as blunted and mood as depressed. He reported no panic 
attacks. The examiner diagnosed the major depression, 
discussed below, and specifically noted that "no other 
mental condition is diagnosed."  

The additional evidence of record related to the Veteran's 
mental state of mind shows periods of exacerbation of anxiety 
and anger, along with irritability and explosiveness. See 
March 2007 and April 2007 private treatment notes. These 
symptoms are considered in relation to the Veteran's major 
depression, discussed below. There is no indication in the 
record that the Veteran has a separate current disability 
described as a stress disorder. And, to grant service 
connection for a separate disability that is simply a varied 
diagnosis for the same would violate the law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided. See 38 C.F.R. § 4.14 (2009).

Because there is no evidence of a current disability 
involving stress, there is no basis upon which to grant 
service connection for a stress disorder. 38 C.F.R. 
§ 3.303(a). The only evidence suggesting that the Veteran has 
a current disability related to stress is his claim. The 
Veteran's statements, however, are not competent evidence of 
current diagnoses, or connections to military service. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). Competent medical evidence of 
a current disability is required for service connection in 
this case. There is no such evidence.



The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The Veteran's claim is denied.

Initial Rating - Major Depression

The Veteran is seeking an increased initial disability rating 
for his service-connected depression. Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection. Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection. Fenderson v. 
West, 
12 Vet. App. 119, 126 (1999). The Veteran's appeals for 
higher initial evaluations require consideration of staged 
ratings.



The Veteran is presently assigned a 30 percent rating for his 
major depression under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9434. For an increase to 50 percent, the evidence must 
establish that the Veteran's disability is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment and deficiencies in most 
areas, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships.

And, a 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the 


American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed.) (DSM-IV). A GAF 
score of 31to 40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood. GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. VA's Rating Schedule employs 
nomenclature based upon the DSM-IV, which includes the GAF 
scale. See 38 C.F.R. § 4.130.

The Veteran's GAF score was noted in only one report in the 
claims folder, the April 2007 VA mental disorders examination 
report. He was noted as having a GAF of 60 at that time, 
which is consistent with moderate symptoms. At the time of 
the examination, the Veteran reported feeling continuously 
depressed, guilty, anhedonic, irritable, insomniac and 
aggressive since April 2006. He also reported feeling 
depressed, tearful, lacking energy or desire to do things, 
forgetful, unable to sleep without medication, and without 
sexual desire. He is noted to isolate himself and not 
socialize. Irritability at work is also a problem. The 
examiner noted that he was cooperative with a blunted affect 
and depressed mood. His thought process and content was 
unremarkable and he reported no panic attacks or suicidal or 
homicidal thoughts. He was also noted as having no gross 
impairment of memory. He was also reported as having no 
episodes of violence and good impulse control.

The Board notes that poor impulse control was, in fact, noted 
in a March 2007 private treatment note. One month later, his 
private psychiatrist noted changes in his "expression" such 
as anxiety, poor control of impulse, anger, frustration, 
sadness, crying, and explosiveness, but without suicidal or 
homicidal ideation.

In reading the record in the light most favorable to the 
Veteran, the Board finds that the Veteran's symptoms most 
closely approximate those necessary for a 50 percent 
disability rating. While not all of the factors listed in the 
rating criteria for 50 percent are met, that is not what is 
required. If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. Reasonable doubt as to the degree of disability 
will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In this case, the record establishes the Veteran's flattened 
affect with clear difficulty with impulse control and 
irritability, which impacts his social and occupational 
relationships. He has also reported difficulty remembering 
things. See April 2007 VA examination report. These are 
several of the criteria for a 50 percent rating. Along with 
the assigned GAF score of 60, which shows a moderate 
disability level, these symptoms warrant the assignment of a 
50 percent rating for the Veteran's major depression.

The Board finds that the assigned GAF score is unfavorable to 
an evaluation in excess of 50 percent, as the GAF score 
assigned by the VA examiner does not reflect an assessment 
that symptoms are more than moderately disabling. No 
objective abnormality of the Veteran's speech, ability to 
communicate, hygiene, or orientation to person, place, or 
time has been noted or described at any time during the 
pendency of this claim. 

The Board has considered whether the Veteran met the criteria 
for a 70 percent evaluation during any portion of the 
pendency of the appeal. However, the evidence does not 
establish that the severity of the psychiatric disability was 
increased beyond 50 percent during any period since the 
Veteran submitted the claim. Fenderson, 12 Vet. App. at 126.



The Board finds that a 50 percent rating, and no more, is 
warranted for the Veteran's service-connected major 
depression.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran a letter in March 2007 informing him of 
what was necessary to establish his service connection claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf. This letter satisfied the requirements 
of 
38 C.F.R. § 3.159(b)(1), as well as the requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date. VA's 
duty to notify the Veteran was met in this case.

With regard to the Veteran's claim for an initial rating 
increase for his service-connected major depression, the 
notice requirement does not apply. In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91. Also, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a 
claim for an initial disability rating is distinct from a 
claim for increased rating. Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regard to entitlement to 
a compensable initial rating for major depression has been 
satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d). Here, the 
Veteran's statements, his service treatment records, post-
service treatment records, and several VA examination reports 
have been associated with the claims folder. The Veteran has 
not notified VA of any additional relevant evidence.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.

ORDER

New and material evidence was received to reopen the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss; to this extent only, the claim is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for stress is denied.

Entitlement to an initial rating of 50 percent, and no more, 
for major depression is granted.


REMAND

Prostatitis

The Veteran is seeking to establish service connection for 
prostatitis. For service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 
18 Vet. App. 512 (2004). In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim. According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there are current treatment records, as well as 
service treatment records, showing treatment related to the 
Veteran's prostate. An October 2006 Statement of Medical 
Examination and Duty Status shows that the Veteran had 
dysuria and back pain possibly secondary to prostatitis. 
Clinical notes shortly thereafter confirm the diagnosis of 
prostatitis. The April 2007 VA General Medical Examination 
also notes prostatitis, which has been progressively worse 
since the October 2006 onset. Following ultrasound, the 
examiner diagnosed mild prostatic hypertrophy and clinical 
chronic prostatitis. A copy of the ultrasound report is also 
of record. An April 2007 handwritten nursing note also 
confirms that the Veteran has trouble urinating, as well as 
frequent urination at night.

At no time has VA sought a medical opinion as to the etiology 
of this disability. And, the Board is not competent to opine 
as to whether the current symptoms are related to the in-
service treatment. It cannot be assumed that they are the 
same, considering the Veteran experienced back pain in 
relation to prostatitis in October 2006, and experienced 
trouble urinating in 2007. The Board is prohibited from 
relying on its own unsubstantiated medical judgment in the 
resolution of claims. 
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). In this case, there is insufficient medical evidence 
on file for the Board to make a decision on the issue of 
service connection for prostatitis. As such, a remand is 
required.

Also, the Veteran reported to the April 2007 VA examiner that 
he saw a private urologist, Dr. David Stout, in Mississippi, 
in 2006. Under 38 C.F.R. § 3.159(c)(1), VA has a duty to 
assist the Veteran in obtaining such relevant private 
treatment records. These records should be obtained prior to 
the Veteran's VA examination.

Initial Rating - Back and Wrist

A remand is also required in order to afford the Veteran a VA 
examination to assess the current severity of his lumbar 
spine and right wrist disabilities, as well as the 
neurological symptomatology related to those disabilities. In 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

The April 2007 general medical examination discusses both the 
spine and wrist. The report, however, is inadequate for 
rating purposes. While range of motion findings are reported 
for both the lumbar spine and right wrist, they do no 
consider limitation of function due to pain for either 
disability. When evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination. 
38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995). These factors are not found in the April 2007 
examination report. 

Also, with regard to both the spine and the right wrist, the 
Veteran reported symptoms indicative of potential 
neurological deficiencies related to the service-connected 
disabilities. The Veteran reported paresthesias in the 
fingers, with objects sometimes falling out of his hands and 
loss of some manual dexterity. He also reported pain in his 
low back radiating into the left lower extremity. There 
exists the possibility of separate neurological ratings, in 
addition to the musculoskeletal rating for these 
disabilities. In fact, the General Rating Formula for 
Diseases and Injuries of the Spine expressly provides for a 
separate rating for neurological symptomatology. See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note(1) (2009). 

Here, while a VA examination was conducted in April 2007, the 
results appear inadequate and insufficient. The report did 
not assess potential neurological diagnoses related to the 
paresthesias of his fingers, or radiating pain from his back 
to his left lower extremity. Also, the report failed to 
assess functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of 
motion measurements, as well as any weakened movement, excess 
fatigability and incoordination. As such, both the orthopedic 
and neurological manifestations of the Veteran's lumbar spine 
and right wrist disabilities should be reevaluated.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(1) by 
securing fully executed authorizations and 
obtaining all relevant private treatment 
records for any treatment of the Veteran's 
prostatitis, including but not limited to 
records from the private urologist, Dr. 
David Stout, in Mississippi.

2. Afford the Veteran a VA examination to 
assess the current nature and etiology of 
his claimed prostatitis. The examiner 
should, after thorough physical 
examination and any appropriate diagnostic 
testing, provide a current diagnosis and 
then, based upon all evidence of record, 
provide an opinion regarding the etiology 
of the Veteran's diagnosed disabilities by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's prostate disability, if 
diagnosed, was caused by disease or injury 
during service? A complete rationale 
should be provided for any opinion 
expressed and the discussion must include 
comment on the Veteran's in-service 
complaints and any current diagnosis or an 
explanation as to why there is no current 
diagnosis if that is the ultimate finding.

3. Afford the Veteran a new examination to 
assess the current severity of both the 
lumbar spine and the right wrist. The 
examination report(s) must include ranges 
of motion, with notations as to the degree 
of motion at which the Veteran experiences 
pain, if any. Consideration must be given 
to additional limitation of 
motion/function due to pain and weakness 
causing additional disability beyond that 
reflected on range of motion measurements. 
Consideration should also be given to 
weakened movement, excess fatigability and 
incoordination.

The examination should include a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities, radiculopathy, 
or other nerve involvement due to the 
Veteran's lumbar spine and right wrist 
disabilities. The examiner must 
specifically indicate which nerves, if 
any, are involved, and indicate if the 
involvement is mild, moderate, moderately 
severe, or severe.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must indicate that such a review 
was undertaken. The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria. All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


